Name: Commission Regulation (EC) No 1801/97 of 18 September 1997 amending Regulation (EEC) No 3536/91 setting the latest time of entry into storage for skimmed-milk powder sold under Regulation (EEC) No 3398/91
 Type: Regulation
 Subject Matter: processed agricultural produce;  trade policy;  agricultural activity;  marketing
 Date Published: nan

 19 . 9 . 97 EN Official Journal of the European Communities L 256/ 1 I (Acts whose publication is obligatory) COMMISSION REGULATION (EC) No 1801/97 of 18 September 1997 amending Regulation (EEC) No 3536/91 setting the latest time of entry into storage for skimmed-milk powder sold under Regulation (EEC) No 3398/91 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regula ­ tion (EC) No 1 587/96 (2), and in particular Article 7 (5) thereof, Whereas Commission Regulation (EEC) No 3536/91 (3), as last amended by Regulation (EC) No 1990/96 (4), limited the quantity of skimmed-milk powder released for sale to that taken into storage before 1 April 1996; Whereas, in view of the quantity still available and the market situation , that date should be amended to 1 June 1996: Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, HAS ADOPTED THIS REGULATION: Article 1 The date of '1 April 1996' referred to in Article 1 of Regulation (EEC) No 3536/91 is hereby replaced by '1 June 1996'. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 18 September 1997. For the Commission Franz FISCHLER Member of the Commission (') OJ L 148 , 28 . 6 . 1968 , p . 13 . 0 OJ L 206, 16 . 8 . 1996, p . 21 . (3) OJ L 335, 6 . 12. 1991 , p . 8 . H OJ L 265, 18 . 10 . 1996, p . 2.